         Case 4:20-cv-00375-BSM Document 5 Filed 04/24/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                              CENTRAL DIVISION

JASON DEAN SHORT                                                               PLAINTIFF
ADC #551179

v.                         CASE NO. 4:20-CV-00375 BSM

BRIAN SHELTON, JR., et al.                                                  DEFENDANTS

                                          ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Jerome T. Kearney [Doc. No. 3] has been received. After carefully reviewing the

entire record, the RD is adopted. Jason Short’s complaint is dismissed without prejudice to

his right to reassert his claim, should his disciplinary conviction be invalidated by a state

tribunal or federal court. Dismissal of this action counts as a “strike” within the meaning of

the Prison Litigation Reform Act, 28 U.S.C. § 1915(g). An in forma pauperis appeal would

not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED this 24th day of April 2020.



                                                    UNITED STATES DISTRICT JUDGE
